DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 June, 2021 has been entered.
 
                                        Response to Amendment
Applicant's submission filed on 10 May, 2021 has been entered. Claims 1, 8 and 15 have been currently amended. No claim has been currently canceled or newly added. As a result, claims 1-20 are pending in the application.

Response to Arguments
Applicant’s arguments, see remark, filed 10 May, 2021, with respect to the rejections of claims 1, 8 and 15 under the prior art rejections have been fully considered and are not persuasive. The applicant’s remark to the claims were considered with the results that follow.

Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

a)    With regard to the previous specification objection to the title of the invention, on page 8, Applicant notes that the present invention is in fact directed to convolutional and ephemeral datachains and is thus descriptive of the invention. The Examiner alleges, "the title of the invention "CONVOLUTIONAL AND EPHEMERAL DATACHAINS", is not descriptive and is not explicitly indicative of the invention to which the claims are directed". (Final Office Action, p. 3, emphasis added.) Applicants submit that MPEP § 606 does not say that the title must be "explicitly indicative"; rather, it says that the Examiner may request a title that is "clearly indicative" of the invention, which is a lesser standard than "explicitly indicative". Given that the invention is in fact directed to convolutional and ephemeral datachains, the title is "clearly indicative" of the invention. Accordingly, Applicant requests that the Examiner reconsider and withdraw this rejection. 
The examiner respectfully disagrees. The examiner notes applicant’s claimed invention discloses a system for convolutional and ephemeral datachains, which include 

b)	At page 9, Applicant respectfully submits that amended independent claim 1 recites, "receiving the data entries in the sidechain during a conditional period". PADMANABHAN does not disclose or suggest at least this feature of amended claim 1.

In response, examiner respectfully disagrees. Padmanabhan’s invention involves receiving a request to add a block to a blockchain in response to the specified transaction type, where the block comprises multiple transactions, and the request specifies one of multiple transaction types, and validating request to add block to blockchain when consensus is reached according to the selected consensus protocol. Regarding the limitation “receive the data entries in the sidechain during a conditional period”, Padmanabhan teaches in paragraph [0095], the output created on the parent blockchain 188 may specify via rules and configuration parameters such as stored within the blockchain protocol certification portion of each block of the parent blockchain 188. After creating the output on the parent blockchain 188, the user waits out the during the third predetermined contest period, after which the parent chain asset is free to be transferred within the parent chain. Examiner correlates that ‘during the predetermined contest period’ as ‘during conditional period’. Paragraph [0097] of Padmanabhan further teaches that the generated sidechain 189 asset also may be held for a predetermined contest period at operation 154, during which time the transfer will be invalidated if a reorganization proof 183 associated with the parent blockchain 188 asset is detected in the parent blockchain. The examiner notes that the term “conditional period” is broad and can mean almost any period.
Examiner correlates ‘the generated sidechain asset may be held for a predetermined contest period, during which time the transfer will be invalidated’ as ‘conditional period’, wherein sidechain receives entries during the conditional time period  
Therefore, Padmanabhan’s invention teaches receiving the data entries in the sidechain during a conditional period.

c)	At page 11, Applicant respectfully submits that amended independent claim 1 recites, "merge the sidechain into the blockchain in response to a termination of the conditional period". PADMANABHAN does not disclose or suggest at least this feature of amended claim 1. 

In response to Applicant's assertion for the dependent claims, Applicant's arguments fail to comply with 37 CFR 1.111 (b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

                                                         Specification Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

      Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prithvi Krishnan Padmanabhan (Patent Pub. Application No.:  US 2019/0238316 A1, hereinafter ‘Padmanabhan’) in view of Atul Ajoy et al. (Patent Pub. Application No.: US 2019/0109707 A1, hereinafter ‘Ajoy’).
With respect to claim 1, Padmanabhan teaches a system, comprising: a computing node in a blockchain network, the computing nodeconfigured to determine that a data point trigger has occurred at a particular block cycle of a blockchain (see Para [0111]-[0112], when a block containing a particular asset or transaction is to be added to the blockchain, the transaction type database is queried using the type of the particular asset or transaction that is to be added to the blockchain to determine the corresponding consensus protocol type that is to be used to commit the particular asset or transaction, or block containing the particular asset or transaction, to the blockchain (Examiner correlates that checking and adding particular block or transaction to the blockchain as a data point trigger has been determined)); 
a primary blockchain (e.g., a consensus blockchain) which begins with a genesis block 141 (sometimes called a root block) followed by a series of standard blocks 142 (i.e. a sidechain), each having a header which is formed based at least in part from a hash of the header of the block which precedes it), wherein a genesis block of the sidechain comprises one or more relevant data fields from the blockchain (see Para [0062], each block includes the hash of the prior block in the blockchain, linking the two.  The linked blocks form a chain.  This iterative process confirms the integrity of the previous block, all the way back to the first block in the chain, sometimes called a genesis block or a root block);
 initiate a sidechain smart contract to manage data entries submitted to the sidechain (see Para [0243], a blockchain implemented smart contract created utilizing a smartflow contract engine 1105, and Para [0249] further teaches the user simply drags and drops operational blocks and defines various conditions and "if then else" events, such as if this event occurs, then take this action.  As depicted here, there are a variety of user defined smart contract blocks including user defined conditions 1151, events to monitor 1152, "if" then "else" triggers 1153, and asset identifiers 1154 ); 
receive the data entries in the sidechain during a conditional period (see Para [0095], the output created on the parent blockchain 188 may specify via rules and configuration parameters such as stored within the blockchain protocol certification portion of each block of the parent blockchain 188. After creating the output on the parent blockchain 188, the user waits out the confirmation period, meanwhile, intra-chain transfers 153 continue to occur.  Subsequent to waiting out the confirmation period, a transaction is then created on the sidechain 189 referencing the output from the parent blockchain 188, and Para [0097] teaches the generated sidechain 189 asset also may be held for a predetermined contest period at operation 154, during which time the transfer will be invalidated if a reorganization proof 183 associated with the parent blockchain 188 asset is detected in the parent blockchain); and 
[convolute the sidechain into the blockchain] in response to a termination of the conditional (see Para [0179], when user consent is captured for a particular node within the user specific sidechain, ‘the consent is captured at the sidechain and then written into the primary blockchain (i.e. convolute the sidechain into the blockchain)’ where it is permanently kept, and the fact that consent has been granted is not protected information, however, the restricted data is protected and the consent is only applicable to a specified participating node of the primary blockchain ‘until such time that consent is rescinded (i.e. when the conditional period has matured)’, and Para [0103] teaches the parent blockchain asset may be released if no reorganization proof associated with the sidechain asset is detected during the third predetermined contest period).  

Though, Padmanabhan teaches ‘predetermined contest period’ as ‘the conditional’ period’ at (see [0100]-[0103], the side chain asset corresponding to the parent chain asset may then be transferred or consumed within the sidechain one or more times the intra-chain transfers and the parent blockchain asset may be released if no reorganization proof associated with the sidechain asset is detected during the third “merge the sidechain into the blockchain…”
However, Ajoy teaches “merge the sidechain into the blockchain in response to a termination of the conditional period (see Para [0029], the node 110, transmits data to the mainchain 106 to be recorded in the block 124, the network 128 ‘transmits data from the side chain 108 to the mainchain 106 (i.e. merge the sidechain into the blockchain) to be recorded in the block 124, and the network 130 transmits data from the sidechain 102 to the mainchain 106 be stored in the block 124)”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Padmanabhan’s method of distributed ledger processes in a cloud based computing environment to include Ajoy’s system for block-chain network during transaction. Padmanabhan and Ajoy are in the same field of invention because all of them teach computing node in a blockchain network. One would have been motivated to make this modification because it enables utilizing block-chains to implement an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent manner as taught by Ajoy.

Claims 8 and 15 are substantially similar to claim 1, and therefore likewise rejected.

Regarding claim 2, Padmanabhan teaches the sidechain is active for the conditional period based on a fixed period of time, and when the fixed period of time has expired, the computing node is further to reject any additional entries intended for the sidechain (see Para [0179], the consent granted may be time limited, and will therefore expire after a specified period of time.  In such case, access to the protected information is checked against the time expiration via the blockchain consent manager 705 as part of the blockchain protocol provided by the blockchain services interface).  

Regarding claim 3, Padmanabhan teaches the sidechain is active for the conditional period based on a fixed amount of blockchain block cycles, and when the fixed amount of blockchain block cycles are completed, the computing node is further to reject any additional entries intended for the sidechain (see Para [0093], the SPV proof may include a threshold level of work, and the generating may take place over a predetermined period of time, which may also be referred to as a confirmation period 152.  The confirmation period of a transfer between chains may be a duration for which a coin, token, or other exchanged value is locked on the parent blockchain 188 before may successfully be transferred to the sidechain 189.  This confirmation period may allow for sufficient work to be created such that a denial of service attack in the next waiting period becomes more computationally difficult). 
Regarding claim 4, Padmanabhan teaches the sidechain is active for the conditional period until another data point trigger is identified, and wherein the another data point trigger comprises one or more of a specific data file type being identified, and the blockchain asset is identified via a blockchain asset identifier within the blockchain; and in which one individual associated with the protected data is uniquely identifiable to both the first tenant and the second tenant of the host organization based on the blockchain asset identifier).  
Regarding claim 5, Padmanabhan teaches when the computing node convolutes the sidechain into the blockchain, the computing node is further configured to: store a portion of the sidechain data in a current block of the blockchain at a time associated with the convolution of the sidechain into the blockchain (see Para [0179], when user consent is captured for a particular node within the user specific sidechain, the consent is captured at the sidechain and then written into the primary blockchain where it is permanently kept, and the fact that consent has been granted is not protected information, however, the restricted data is protected and the consent is only applicable to a specified participating node of the primary blockchain until such time that consent is rescinded).  

Claim 12 is substantially similar to claim 5, and therefore likewise rejected.
Regarding claim 6, Padmanabhan teaches hen the computing node convolutes the sidechain into the blockchain, the computing node is further configured to: store all the sidechain data in a current block of the blockchain at a time associated with the convolution of the sidechain into the blockchain (see Para [0095], the output created on the parent blockchain 188 may specify via rules and configuration parameters such as stored within the blockchain protocol certification portion of each block of the parent blockchain 188).  

Claims 13 and 19 are substantially similar to claim 6, and therefore likewise rejected.
Regarding claim 7, Padmanabhan teaches the computing node is further configured to determine another data point trigger has occurred at another particular block created subsequent to the particular block of the blockchain (see Para [0168]-[0169], upon the consent 751 being received from participating node 750A and being written into the private blockchain 740, the blockchain consent manager 705 seeds the new community sidechain 752 with the consent, thus forming the new community sidechain 760 ); and responsive to the another data point trigger being identified, initiate another sidechain (see Para [0168], a new sidechain community 761 is formed by the blockchain consent manager 705 that creates a new community sidechain 760 formed from sidechain blocks 742).
Claims 14 and 20 are substantially similar to claim 7, and therefore likewise rejected.

Regarding claim 9, Padmanabhan teaches rejecting any additional entries intended for the sidechain based on an expiration of a fixed period of time that defines the conditional period during which the sidechain is active to store the data entries (see Para [0179], the consent granted may be time limited, and will therefore expire after a specified period of time.  In such case, access to the protected information is checked against the time expiration via the blockchain consent manager 705 as part of the blockchain protocol provided by the blockchain services interface).  

Claim 16 is substantially similar to claim 9, and therefore likewise rejected.

Regarding claim 10, Padmanabhan teaches rejecting any additional entries intended for the sidechain based on reaching a fixed number of blockchain block cycles that defines the conditional period during which the sidechain is active to store the data entries (see Para [0073], the payload hash is included as part of the input when the hash is calculated for the purpose of storing as the prior hash 161 for the next or subsequent block.  Timestamp 164 indicates what time the blockchain protocol block 160 was created within a certain range of error.  According to certain blockchain protocol implementations provided via the blockchain services interface 190, the distributed network of users (e.g., blockchain protocol nodes) checks the timestamp 164 against their own known time and will reject any block having a time stamp 164 which exceeds an error threshold). 
Claim 17 is substantially similar to claim 10, and therefore likewise rejected.
Regarding claim 11, Padmanabhan teaches deactivating the sidechain during the conditional period when another data point trigger is identified, and wherein identifying the another data point trigger comprises identifying one or more of a specific data file type, and a specific transaction identifier (see Para [0234], the blockchain asset is identified via a blockchain asset identifier within the blockchain; and in which one individual associated with the protected data is uniquely identifiable to both the first tenant and the second tenant of the host organization based on the blockchain asset identifier).  
Claim 18 is substantially similar to claim 11, and therefore likewise rejected.

                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karame; Ghassan et al. discloses US 2018/0025435 A1 method for the secure real-time settlement of interbank transactions using the distributed ledger technology.
Pepe; Stefano et al. discloses US 2019/0375373 A1 blockchain transactions in a banking system.
                                                    Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        06/17/2021
/MATTHEW ELL/Primary Examiner, Art Unit 2145